Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12-17-21 have been fully considered but they are not persuasive.
Applicant asserts that the prior art does not teach the limitation “configured to bend due to coming into contact with a surface of the movement and with a surface of a watch case element”. This argument is not persuasive. The element clearly touches both elements in question – figure 7. 
    PNG
    media_image1.png
    318
    318
    media_image1.png
    Greyscale

The question is whether the element bends due to coming into contact (emphasis is applicant’s). To fairly consider the limitation one must consider the entire recitation not merely the partial citation. Claim 1 recites bend due to coming into contact with a surface of the movement and with a surface of the watch case element when the movement is pressed under action of the screw during assembly and/or when the movement and the watch case element are relatively displaced in an axial direction of the movement such as to press the at least one clamp between said surface of the movement and said surface of the watch case” (emphasis is examiner’s). As can be seen from the recitation the claim clearly states that bending due to the application of axial pressure reads on the claim recitation applicant has taken issue with. The claim clearly states that there are two alternative two variations which would 
Applicant cites paragraph 32 of Thalheim arguing that it precludes the interpretation of claim 1. This argument is not persuasive. Paragraph 32 recites “The tightening force of the bottom piece against the middle piece with a bezel is completely determined by the characteristics of the pieces of the assembly and does not depend upon a tightening force applied to a screw or to some other fastening device.” The tightening force applies a force upward. This would reduce pressure on the bending portion 5. The purpose of the recitation is to point out that the screw is a different purpose and structure. See figure 7.
    PNG
    media_image1.png
    318
    318
    media_image1.png
    Greyscale

Applicant’s attention is directed to the recitation “and/or”. This phrase occurs between element a and element b as well as the end of claim 1. 
Applicant asserts that the new limitations of claim 18 are not taught by Thalheim. This argument is not persuasive. The upper length is reduced in size to induce bending the same as in applicant’s invention. This operation occurs concurrently pursuant to the temporal linkage owed to the term “when”. Note the examiner agrees with applicant’s characterization of this difference in claim 22 where the difference in .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-21, 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thalheim (US 2002/0027834).
With regard to claim 1 Thalheim discloses a system for fixing a timepiece movement (15) to a watch case element (figure 6), the system comprising: -
at least one clamp (5), which is configured to bend due to coming into contact with a surface of the movement (figures 6-7) and with the watch case element (1 - figures 6-7), and – 
when the movement is pressed under action of the screw during assembly and/or when the movement and the watch case element are relatively displayed in an aaxial direction of the movement (figures 3, 4, 6, 7) such as to press the at least one clamp between said surface of the movement and said surface of the watch case (figures 3,4 6, 7) a fixing element that fixes a position of the clamp relative to the movement of to the watch case (8 of element 5 and/or 16 and/or 17)
a device (7) for modifying the bending stiffness of the at least one clamp, when the movement is pressed under action of the screw during assembly and/or displaced an axial direction relative to the watch case element (paragraphs 21, 26; figures 3, 4, 6, 7; abstract).

With regard to claim 2 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp is arranged so that the bent length of the at least one clamp is, modified when the movement is fixed to the watch case element or displaced relative to the watch case element from a rest position in which a first surface of the movement abuts against a second surface of the case element (paragraphs 21, 26; figures 2, 4, 7; the shape memory element is brought into contact when bent and not forced to contact when not bent)

With regard to claim 3 Thalheim discloses the system as claimed in, claim 1, wherein the bearing force or the contact of a first bent end of the at least one clamp against the movement and/or the bearing force or the contact of a second bent end of the at least one clamp against the case element is/are modified when the movement is fixed to the watch case element or displaced relative to the watch case element from a rest position in which a first surface of the movement abuts against a second surface of the case element (paragraphs 21, 26; figures 2, 4, 7; the shape memory element is brought into contact when bent and not forced to contact when not bent.)

With regard to claim 4 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp comprises, in the a state where the movement is fixed to the case element and the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case (figures 4, 7), element: - a first clearance between the clamp and a point of the movement against which the clamp can come into contact via bending of the clamp 

With regard to claim 5 Thalheim discloses the system as claimed in claim 1, wherein the device for modifying the stiffness of the at least one clamp comprises: - a third surface forming a first nonzero angle (a) with a fourth surface against which the clamp bears when the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case element, and/or - a fifth surface forming a second nonzero angle with a sixth surface against which the clamp bears when the movement is in a rest position in which a first surface of the movement abuts against a second surface of the case element (figure 2 there are seven bend sections forming nonzero angles and corresponding surfaces relative to at least 7 corresponding base portions which support the bend portions).



With regard to claim 7 Thalheim discloses the system as claimed in claim 5, wherein the first surface is planar and/or the second surface is planar and/or the third surface is planar and/or the fourth surface ( is planar and/or the fifth surface is planar and/or the sixth surface is planar (in figures 2, 4, all the surfaces are planar. In figure 7 the edges are bent to form the angles. In figure 7 the base region(s) remain planar).

With regard to claim 8 Thalheim discloses the system as claimed in claim 5, wherein the third surface is rounded, and/or the fifth surface is rounded (figures 1 and 5 the corresponding structures are formed in a ring and are thus rounded in at least one relevant dimension; 15 figure 4 shows a chamfered face of the movement casing). 

With regard to claim 9 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp comprises a cross-section, the second moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length of the at least one clamp (the element is a shape memory, in order to achieve the disclosed bending the moment of area of which changes along a longitudinal axis, so that a profile of maximum stresses is constant or substantially constant over at least part of a length thereof).



With regard to claim 12 Thalheim discloses a timepiece unit, comprising a system as claimed in claim 1 (paragraph 3). 

With regard to claim 13 Thalheim discloses the timepiece unit as claimed in claim 12, wherein the watch case element is a middle (paragraph 3; figure 7).

With regard to claim 14 Thalheim discloses the timepiece unit (paragraph 3) as claimed in claim 12, wherein the third surface is produced on the movement and/or the fourth surface is produced on the case element (figure 7). 

With regard to claim 15 Thalheim discloses the timepiece unit (paragraph 3) as claimed in claim 12, wherein the case element comprises a casing ring and/or the fourth surface is produced at least partially on a casing ring, or wherein the movement comprises a casing ring and/or the third surface is produced at least partially on a casing ring (figures 1, 3, 5, 6).

With regard to claim 16 Thalheim discloses a timepiece comprising a unit as claimed in claim 12 (paragraph 3).

With regard to claim 17 Thalheim discloses the system as claimed in claim 1, comprising at least two clamps (figure 2).

With regard to claim 18 Thalheim discloses the system as claimed in claim 2, wherein the device for modifying the stiffness of the at least one clamp is arranged so that the bent length of the at least one clamp is modified so that the bent length of the at least one clamp is reduced (figures 4, 7) when the movement is fixed to the watch case element or displaced relative to the watch case element from the rest position in which the first surface of the movement abuts against the second surface of the case element (when element 5 is subjected to bent length adjustments the structural features occur simultaneously to meet the claim limitation “when”).

With regard to claim 19 Thalheim discloses the system as claimed in claim 8, wherein the third surface is a cylinder portion, and/or the fifth surface is a cylinder portion (figures 3, 4, 6, 7)

With regard to claim 20 Thalheim discloses the system as claimed in claim 9, wherein the at least one clamp comprises a cross-section, the second moment of area of the cross section of the at least one clamp changes along a longitudinal axis in width and/or in thickness (figures 4, 7)

With regard to claim 21 Thalheim discloses the system as claimed in claim 1, wherein the at least one clamp is configured to bend (figures 6-7) due to coming into contact with a surface of the movement (figure 6-7 the movement is the part in the middle of which 15 is a part thereof) and with a surface of the watch case element (1 figure 6-7) when the movement and the watch case element are relatively displayed in an axial direction (figures 6-7) ofof the movement such as to press the at least one clamp between said surface of the movement and said surface of the watch case (figures 6-7).

.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





2-8-22
/SEAN KAYES/Primary Examiner, Art Unit 2844